Appeal by the People from an order of the Supreme Court, Queens County (Berke, J.), dated October 31, 1994, which, upon renewal, granted that branch of the defendant’s omnibus motion which was to dismiss the indictment on the ground that the evidence presented to the Grand Jury was legally insufficient.
Ordered that the order is reversed, on the law, that branch of the defendant’s omnibus motion which was to dismiss the indictment on the ground that the evidence presented to the Grand Jury was legally insufficient is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
The Police Laboratory Analysis Report regarding the results of the ballistics examination of the gun constituted legally sufficient evidence (see, People v Rodriguez, 235 AD2d 504 [decided herewith]).
The Police Laboratory Analysis Report regarding the controlled substances the defendant was charged with possessing constituted legally sufficient evidence, for reasons stated in People v Washington (228 AD2d 23). Rosenblatt, J. P., Pizzuto and Goldstein, JJ., concur.
Friedmann, J., dissents and votes to affirm with the following memorandum: I would affirm for reasons stated in my dissenting memorandum in People v Lopez (235 AD2d 496 [decided herewith]).